Judgment unanimously affirmed. Memorandum: Defendant’s motion to dismiss pursuant to CPL 30.30 was properly denied without a hearing. Under the calendar rules of Monroe County, the People “communicate[d] readiness for trial” (see People v Hamilton, 46 NY2d 932,933) when the case was placed upon the Trial Calendar by the court without objection by the District Attorney (People v Passero, 83 AD2d 769, application for lv to app-den 54 NY2d 765; see, also, People v Campbell, 90 AD2d 967; People v Kellerson, 84 AD2d 965, application for lv to app den 55 NY2d 830; People v Everett, 75 AD2d 1026, application for lv to app den 50 NY2d 1001; and cf. People v Brothers, 50 NY2d 413). We have considered defendant’s other points and find them to be without merit. (Appeal from judgment of Monroe County Court, Bergin, J. — criminal possession of a forged instrument, second degree.) Present — Dillon, P. J., Simons, Callahan, Boomer and Schnepp, JJ.